 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                                     FOR THE EASTERN DISTR

10

11
                                          ICT OF CALIFORNIA
12

13
      NOEL BENOIST,                                      No. 2:18-CV-1611-MCE-DMC
14
                         Plaintiff,
15
             v.                                          ORDER
16
      VETERANS ADMINISTRATION, et al.,
17
                         Defendants.
18

19
                    Plaintiff, who is proceeding pro se, brings this civil action. In light of plaintiff’s
20
     failure to comply with the court’s February 19, 2019, order, the initial scheduling conference set
21
     for June 26, 2019, before the undersigned in Redding, California, is hereby vacated.
22
                    IT IS SO ORDERED.
23

24
     Dated: March 26, 2019
25                                                          ____________________________________
                                                            DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
